internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 1-plr-128527-02 date june legend x a b_trust trust trust trust state a b c d1 d2 d3 d4 d5 year plr-128527-02 dear this responds to your letter dated date submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code facts according to the information submitted and representations therein x was incorporated under the law of state on d1 an election to treat x as a subchapter_s_corporation effective d2 was filed on d3 a and b who were husband and wife owned a of the outstanding shares of x as community_property the remaining b of the outstanding shares of x were owned among the children of a and b a and b transferred their share of x to trust on or shortly after d4 a died on d5 upon a’s death trust was divided into trust trust and trust under the terms of trust after the division trust and trust held b and c of the outstanding shares of x respectively trust held no outstanding shares of x soon after the division trust was terminated and the shares of x held by trust were transferred to b in year the trustee of trust and b realized that an election to qualify trust as a qualified_subchapter_s_trust qsst had not been made causing the termination of x’s s election on d5 x represents that at all relevant times x and its shareholders treated x as an s_corporation and filed their tax returns accordingly x and its shareholders agree to make any adjustments required by the secretary consistent with the treatment of x as an s_corporation law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect sec_1361 defines a small_business_corporation as a domestic_corporation which is not an ineligible_corporation which does not a have more than shareholders b have as a shareholder a person other than an estate and other than a_trust described in subsection c who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock sec_1361 provides that for purposes of sec_1361 trusts that may be shareholders include a_trust all of which is treated as owned by an individual who is a citizen or resident_of_the_united_states sec_1361 provides in part that in the case of a qualified_subchapter_s_trust with respect to which a beneficiary makes an election under sec_1361 - such plr-128527-02 trust shall be treated as a_trust described in sec_1361 sec_1361 provides that the term qualified_subchapter_s_trust means a_trust - a the terms of which require that - i during the life of current income_beneficiary there shall be only income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary iii the income_interest of the current income_beneficiary in the trust shall terminate on the earlier of such beneficiary’s death or the termination of the trust and iv upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to such beneficiary and b all of the income within the meaning of sec_643 of which is distributed or required to be distributed currently to individual who is a citizen or resident_of_the_united_states sec_1362 provides that an election under sec_1362 shall be terminated whenever the corporation ceases to be a small_business_corporation sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 the secretary determines that the circumstances resulting in the termination were inadvertent no later than a reasonable period of time after the discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period of inadvertent termination of the s election agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the termination the corporation is treated as an s_corporation during the period specified by the secretary the committee reports accompanying the subchapter_s_revision_act_of_1982 explain sec_1362 as follows if the internal_revenue_service determines that a corporation’s subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped that taxpayers and the government will work out agreements that protect the revenues without undue_hardship to taxpayers it is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts plr-128527-02 s rep no 97th cong 2d sess 1982_2_cb_718 h_r rep no 97th cong 2d sess 1982_2_cb_730 conclusion based solely on the facts submitted and the representations made we conclude that x’s election to be treated as an s_corporation terminated on d5 we also conclude that the termination constituted an inadvertent termination within the meaning of sec_1362 under the provisions of sec_1362 x will be treated as continuing to be an s_corporation from d5 and thereafter and the beneficiary of trust will be treated as having filed timely a qsst election on behalf of trust effective d5 provided that x’s s_corporation_election is not otherwise terminated under sec_1362 and provided further that the beneficiary of trust file a qsst election for trust with the appropriate service_center effective d5 within days of the date of this letter a copy of this letter should be attached to the election except as specifically provide herein no opinion is expressed or implied as to the federal tax consequences of the facts described above under any other provision of the code in particular no opinion is expressed as to whether x is an s_corporation for federal tax purposes whether trust and trust were trusts permitted as shareholders of an s_corporation under sec_1361 or whether trust is a qsst under sec_1361 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent under a power_of_attorney on file in this office a copy of this letter will be sent to your authorized representative sincerely david r haglund senior technician reviewer branch office of associate chief_counsel passthroughs and special industries
